Exhibit 10.2

Performance Share Unit

Award Agreement

Ameren Corporation

2006 Omnibus Incentive Compensation Plan

January 1, 2012



--------------------------------------------------------------------------------

Ameren Corporation

Performance Share Unit Award Agreement

THIS AGREEMENT, effective January 1, 2012, represents the grant of Performance
Share Units by Ameren Corporation (the “Company”), to the Participant named
below, pursuant to the provisions of the Ameren Corporation 2006 Omnibus
Incentive Compensation Plan (as the same may be amended from time to time, the
“Plan”). The number of Shares ultimately earned and paid, if any, for such
Performance Share Units will be determined pursuant to Section 3 of this
Agreement.

The Plan provides a description of the terms and conditions governing the
Performance Share Units. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms will completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms will
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

1. Grant Information. The individual named below has been selected to be a
Participant in the Plan, as specified below:

 

  (a) Participant:

 

  (b) Target Number of Performance Share Units:

2. Performance Period. The performance period begins on January 1, 2012, and
ends on December 31, 2014 (“Performance Period”).

3. Performance Grid. The number of Performance Share Units earned by the
Participant under this Agreement will be determined in accordance with the
following grid. If the actual performance results fall between two of the
categories listed below, straight-line interpolation will be used to determine
the amount earned. Payouts that otherwise would have been more than 100% of
Target will be capped at Target if the Company’s total shareholder return
(“TSR”) is negative over the three-year period. TSR shall be calculated in the
manner set forth in Exhibit 1 hereto and compared to the peer group identified
in Exhibit 1.



--------------------------------------------------------------------------------

Ameren’s Percentile in

Total Shareholder Return vs. Utility Peers

During the Performance Period

 

Payout—Percent of Target

Performance Share Units

Granted

90th percentile +

  200%

70th percentile

  150%

50th percentile

  100%

30th percentile

  50%

<30th percentile but three-year average GAAP Earnings

Per Share (“EPS”)1 reaches or exceeds the average of

the Executive Incentive Plan (“EIP”) threshold levels

for 2012, 2013 and 2014

  30%

<30th percentile and three-year average GAAP EPS1 does not

reach the average of the EIP threshold levels for 2012, 2013 and

2014

  0% (no payout)

4. Calculation of Earned Performance Share Units. The Committee, in its sole
discretion, will determine the number of Performance Share Units earned by the
Participant at the end of the Performance Period based on the performance of the
Company, calculated using the performance grid set forth in Section 3 of this
Agreement.

5. Vesting of Performance Share Units. Subject to provisions set forth in
Section 9 of this Agreement related to a Change of Control (as defined in the
Second Amended and Restated Ameren Corporation Change of Control Severance Plan,
as amended (the “Change of Control Severance Plan”)) of the Company and
Section 10 of this Agreement relating to termination for Cause (as defined in
the Change of Control Severance Plan), the Performance Share Units will vest as
set forth below:

 

  (a) Provided the Participant has continued employment through such date, one
hundred percent (100%) of the earned Performance Share Units will vest on
December 31, 2014; or

 

  (b) Provided the Participant has continued employment through the date of his
death and such death occurs prior to December 31, 2014, the Participant will be
entitled to a prorated award based on the Target Number of Performance Share
Units set forth in Section 1(b) of this Agreement plus accrued dividends as of
the date of his death, with such prorated number based upon the total number of
days the Participant worked during the Performance Period; or

 

  (c) Provided the Participant has continued employment through the date of his
Disability (as defined in Code Section 409A), and such Disability occurs prior
to December 31, 2014, one hundred percent (100%) of the Performance Share Units
he would have earned had he remained employed by the Company for the entire
Performance Period will vest on December 31, 2014, based on the actual
performance of the Company during the entire Performance Period; or

 

1  GAAP EPS achievement levels could be adjusted to include or exclude specified
items of an unusual or non recurring nature as determined by the Committee at
its sole discretion and as permitted by the Plan.



--------------------------------------------------------------------------------

  (d) Provided the Participant has continued employment through the date of
retirement (as described below) and such retirement occurs before December 31,
2014, the following vesting schedule shall be applicable to the Performance
Share Units:

 

  (i) If the Participant retires at an age of 55 or greater with five (5) or
more years of service (as defined in the Ameren Retirement Plan, as supplemented
and amended from time to time) and is not otherwise described in paragraph
(ii) below— the Participant is entitled to receive a prorated portion of the
Performance Share Units that would have been earned had the Participant remained
employed by the Company for the entire Performance Period, based on the actual
performance of the Company during the entire Performance Period, with the
prorated number based upon the total number of days the Participant worked
during the Performance Period; or

 

  (ii) If the Participant retires after reaching age 62 with ten (10) or more
years of service (as defined in the Ameren Retirement Plan, as supplemented and
amended from time to time)— the Participant is entitled to receive one hundred
percent (100%) of the Performance Share Units that would have been earned had
the Participant remained employed by the Company for the entire Performance
Period based on the actual performance of the Company during the entire
Performance Period.

Termination of employment during the Performance Period for any reason other
than death, Disability, retirement as described above, or on or after a Change
of Control in accordance with Section 9 will require forfeiture of this entire
award, with no payment to the Participant.

6. Form and Timing of Payment. All payments of vested Performance Share Units
pursuant to this Agreement will be made in the form of Shares. Except as
otherwise provided in this Agreement, payment will be made upon the earliest to
occur of the following:

 

  (a) January 1, 2015 or as soon as practicable thereafter;

 

  (b) The Participant’s death or as soon as practicable thereafter.

Fractional Performance Share Units that constitute less than a single share may
be rounded to the nearest full share or converted to cash, at the Company’s
option.

7. Right as Shareholder. Except as specifically set forth in this Agreement, the
Participant shall not have voting or any other rights as a shareholder of the
Company with respect to Performance Share Units. The Participant will obtain
full voting and other rights as a shareholder of the Company upon the payment of
the Performance Share Units in Shares as provided in Section 6 or 9 of this
Agreement.

8. Dividends. The Participant shall be entitled to receive dividend equivalents,
which represent the right to receive Shares measured by the dividend payable
with respect to the corresponding number of Performance Share Units. Dividend
equivalents on Performance Share Units will accrue and be reinvested into
additional Performance Share Units throughout the three-year Performance Period.
The additional Shares will be paid as set forth in Section 6 or 9 of this
Agreement.



--------------------------------------------------------------------------------

9. Change of Control.

(a) Company No Longer Exists. Upon a Change of Control which occurs on or before
December 31, 2014 in which the Company ceases to exist or is no longer publicly
traded on the New York Stock Exchange or the NASDAQ Stock Market, the Target
Number of Performance Share Units awarded as set forth in Section 1(b) of this
Agreement plus the accrued dividends as of the date of the Change of Control
shall be converted to nonqualified deferred compensation with the following
features:

 

  (i) The initial amount of the nonqualified deferred compensation shall equal
the value of one Share based on the closing price on the New York Stock Exchange
on the last trading day prior to the date of the Change of Control multiplied by
the sum of the Target Number of Performance Share Units awarded as set forth in
section 1(b) of this Agreement plus the additional Performance Share Units
attributable to accrued dividends;

 

  (ii) Interest on the nonqualified deferred compensation shall accrue based on
the prime rate (adjusted on the first day of each calendar quarter) as published
in the “Money Rates” section in the Wall Street Journal from the date of the
Change of Control until such nonqualified deferred compensation is distributed
or forfeited;

 

  (iii) If the Participant remains employed with the Company or its successor
until the last day of the Performance Period, the nonqualified deferred
compensation, plus interest, shall be paid to the Participant in an immediate
lump sum on January 1, 2015, or as soon as practicable thereafter;

 

  (iv) If the Participant retired (as described in Section 5(d) of this
Agreement) prior to the Change of Control under Section 9(a) of this Agreement,
the Participant shall immediately receive the nonqualified deferred
compensation, plus interest, upon such Change of Control;

 

  (v) If the Participant remains employed with the Company or its successor
until his death or Disability which occurs before the last day of the
Performance Period, the Participant (or his estate or designated beneficiary)
shall immediately receive the nonqualified deferred compensation, plus interest,
upon such death or Disability;

 

  (vi) If the Participant has a qualifying termination (as defined in
Section 9(c) of this Agreement) before the last day of the Performance Period,
the Participant shall immediately receive the nonqualified deferred
compensation, plus interest, upon such termination; provided that such
distribution shall be deferred until the date which is six (6) months following
the Participant’s termination of employment to the extent required by Code
Section 409A; and

 

  (vii) In the event the Participant terminates employment before the end of the
Performance Period for any reason other than described in Sections (iv), (v) or
(vi) above, the nonqualified deferred compensation, plus interest, will
immediately be forfeited.



--------------------------------------------------------------------------------

(b) Company Continues to Exist. If there is a Change of Control of the Company
but the Company continues in existence and remains a publicly traded company on
the New York Stock Exchange or the NASDAQ Stock Market, the Performance Share
Units will pay out upon the earliest to occur of the following:

 

  (i) As set forth in Section 6 (“Form and Timing of Payments”) of this
Agreement; or

 

  (ii) If the Participant experiences a qualifying termination (as defined in
Section 9(c) of this Agreement) during the two-year period following the Change
of Control and the termination occurs prior to January 1, 2015, one hundred
percent (100%) of the Performance Share Units he would have earned had he
remained employed for the entire Performance Period will vest on December 31,
2014 and the vested Performance Share Units will be paid in Shares on January 1,
2015 or as soon as practicable thereafter; provided that such distribution shall
be deferred until the date which is six (6) months following the Participant’s
termination of employment to the extent required by Code Section 409A.

(c) Qualifying Termination. For purposes of Sections 9(a)(vi) and 9(b)(ii) of
this Agreement, a qualifying termination means (i) an involuntary termination
without Cause, (ii) for Change of Control Severance Plan participants, a
voluntary termination of employment for Good Reason (as defined in the Change of
Control Severance Plan) or (iii) an involuntary termination that qualifies for
severance under the Ameren Corporation Severance Plan for Ameren Employees (as
in effect immediately prior to the Change of Control).

(d) Termination in Anticipation of Change of Control. If a Participant qualifies
for benefits as provided in the last sentence of Section 4.1 of the Change of
Control Severance Plan, or if a Participant is not a Participant in the Change
of Control Severance Plan but is terminated within six (6) months prior to the
Change of Control and qualifies for severance benefits under the Company’s
general severance plan and the Participant’s termination of employment occurs
before December 31, 2014, then the Participant shall receive (i) upon a Change
of Control described in Section 9(a) of this Agreement, an immediate cash payout
equal to the value of one Share based on the closing price on the New York Stock
Exchange on the last trading day prior to the date of the Change of Control
multiplied by the sum of the Target Number of Performance Share Units awarded as
set forth in Section 1(b) of this Agreement plus the additional Performance
Share Units attributable to accrued dividends or (ii) upon a Change of Control
described in Section 9(b) of this Agreement, the payout provided for in
Section 9(b) of this Agreement; provided that any such distributions shall be
deferred until the date which is six (6) months following the Participant’s
termination of employment to the extent required by Code Section 409A.

10. Termination for Cause. Termination of employment for Cause at any time prior
to payout of the Shares will require forfeiture of the entire Performance Share
Unit Award, with no distribution of any Shares to the Participant.



--------------------------------------------------------------------------------

11. Nontransferability. Performance Share Units awarded pursuant to this
Agreement may not be sold, transferred, pledged, assigned or otherwise alienated
or hypothecated (a “Transfer”) other than by will or by the laws of descent and
distribution, except as provided in the Plan. If any Transfer, whether voluntary
or involuntary, of Performance Share Units is made, or if any attachment,
execution, garnishment, or lien will be issued against or placed upon the
Performance Share Units, the Participant’s right to such Performance Share Units
will be immediately forfeited to the Company, and this Agreement will lapse.

12. Requirements of Law. The granting of Performance Share Units under the Plan
will be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

13. Tax Withholding. The Company will have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement.

14. Stock Withholding. With respect to withholding required upon any taxable
event arising as a result of Performance Share Units granted hereunder, the
Company, unless notified otherwise by the Participant in writing within thirty
(30) days prior to the taxable event, will satisfy the tax withholding
requirement by withholding Shares having a Fair Market Value equal to the total
minimum statutory tax required to be withheld on the transaction. The
Participant agrees to pay to the Company, its Affiliates and/or its Subsidiaries
any amount of tax that the Company, its Affiliates and/or its Subsidiaries may
be required to withhold as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described.

15. Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which will be binding upon the Participant.

16. Continuation of Employment. This Agreement will not confer upon the
Participant any right to continuation of employment by the Company, its
Affiliates, and/or its Subsidiaries, nor will this Agreement interfere in any
way with the Company’s, its Affiliates’, and/or its Subsidiaries’ right to
terminate the Participant’s employment at any time.

17. Amendment to the Plan. The Plan is discretionary in nature and the Committee
may terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Participant’s rights under this Agreement, without the Participant’s
written approval.

18. Amendment to this Agreement. The Company may amend this Agreement in any
manner, provided that no such amendment may adversely affect the Participant’s
rights hereunder without the Participant’s written approval.



--------------------------------------------------------------------------------

19. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the Performance Share Units, will be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

20. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

21. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement will be determined and
governed by the laws of the State of Missouri without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation will be conducted in the federal or
state courts of the State of Missouri.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of January 1, 2012.

 

    Ameren Corporation     By:          

Vice President, Human Resources of

Ameren Services Company, on behalf of

      Ameren Corporation

 

        By:           Participant      



--------------------------------------------------------------------------------

EXHIBIT 1

Total Shareholder Return

Total Shareholder Return shall be calculated as follows:

LOGO [g269586g69m58.jpg]

*In practice, dividends will be treated as having been reinvested quarterly.

Peer Group

Following are the peer group companies. In order to be counted in the final
calculations, a company must still have a ticker at the end of the performance
period.

 

Company

  

Ticker

  

Company

  

Ticker

ALLIANT ENERGY CORPORATION

   LNT    NEXTERA ENERGY INC.    NEE

AMERICAN ELECTRIC POWER CO INC

   AEP    OGE ENERGY    OGE

CLECO CORPORATION

   CNL    PINNACLE WEST CAPITAL CORP    PNW

CMS ENERGY

   CMS    PPL CORPORATION    PPL

DOMINION RESOURCES INC

   D    PSEG INC.    PEG

DTE ENERGY CO

   DTE    SCANA    SCG

DUKE ENERGY

   DUK    SOUTHERN CO    SO

EDISON INTERNATIONAL

   EIX    XCEL ENERGY INC    XEL

FIRSTENERGY CORP

   FE    WESTAR ENERGY, INC.    WR

GREAT PLAINS ENERGY INC

   GXP    WISCONSIN ENERGY    WEC

INTEGRYS

   TEG      